Citation Nr: 0814819	
Decision Date: 05/05/08    Archive Date: 05/12/08

DOCKET NO.  07-24 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
chronic right ankle sprain.

2.  Entitlement to a compensable rating for residuals of left 
inguinal hernia repair.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel
INTRODUCTION

The veteran served on active duty from November 2000 to 
November 2004.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 2006 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri, which, in 
pertinent part, denied entitlement to increased ratings for 
the above conditions.  

In December 2007, the veteran provided testimony at a hearing 
before the undersigned at the Boston RO.  A transcript of the 
hearing is of record.

In a May 2007 statement, the veteran raised the issue of 
entitlement to service connection for a hernia.  This claim 
is referred to the RO for the appropriate action.


FINDINGS OF FACT

1.  Chronic right ankle sprain is manifested by no more than 
moderate limitation of motion.

2.  Residuals of left inguinal hernia repair are manifested 
by a superficial tender scar; the veteran does not have an 
inguinal hernia that is postoperative, recurrent, readily 
reducible and well supported by a truss or belt.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 10 
percent for chronic right ankle sprain have not been met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.7, 
4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5270, 5271 
(2007).

2.  The schedular criteria for a compensable rating for 
residuals of a left inguinal hernia repair have not been met.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.114, 
Diagnostic Code 7338 (2007).

3.  The schedular criteria for a separate rating of 10 
percent for a superficial tender scar of the left lower 
quadrant have been met.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.14, 4.118, Diagnostic Code 7804 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2007) redefined VA's duty to 
assist the veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In a letter issued in March 2006, prior to the initial 
adjudication of the claims, the RO notified the veteran of 
the evidence needed to substantiate his claims for increased 
ratings.  The letter also satisfied the second and third 
elements of the duty to notify by informing the veteran that 
VA would try to obtain medical records, employment records, 
or records held by other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them.

With respect to the fourth element of VCAA notice, the March 
2006 letter contained a notation that the veteran should 
submit any evidence in his possession pertinent to the claim 
on appeal.

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

The veteran has substantiated his status as a veteran, and 
was notified of the second and third Dingess elements in the 
March 2006 letter.  He received notice regarding the 
effective date and disability rating elements of his claims 
in a November 2006 letter.

The Court has also held  that, at a minimum, adequate VCAA 
notice in increased rating cases requires: (1) that VA notify 
the claimant that, to substantiate such a claim, the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  

The March 2006 letter told the veteran that to substantiate 
the claims, he should submit evidence showing that the 
disabilities had worsened.  It also provided examples of the 
types of evidence that he could submit or ask VA to obtain.  
The November 2006 Dingess letter told him that evidence 
demonstrating the effect his disabilities have on his 
employment would aid in substantiating his claims.  

He did not receive notice that the impact of the disabilities 
on daily life would be relevant.  Any notice error will be 
presumed prejudicial unless VA can show that the error did 
not affect the essential fairness of the adjudication and 
persuade the Court that the purpose of the notice was not 
frustrated, for example by demonstrating "(1) that any defect 
was cured by actual knowledge on the part of the claimant, 
(2) that a reasonable person could be expected to understand 
from the notice what was needed, or (3) that a benefit could 
not have been awarded as a matter of law." Sanders v. 
Nicholson, 487 F.3d 881, 888-9 (Fed. Cir. 2007), George-
Harvey v. Nicholson, 21 Vet. App. 334, 339 (2007)  .

The Court in Vazquez-Flores held that actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.  
Vazquez-Flore, 22 Vet. App. 37 at 48, citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007).  This showing of 
actual knowledge shows that there was no prejudice from the 
absence of complete notice on the first and third elements of 
Vazquez-Flores notice.

The notice defect does not constitute prejudicial error in 
this case because the veteran demonstrated actual knowledge 
of the need for evidence of the impact of his disabilities on 
employment and daily life, specifically through his 
correspondence with VA, specifically his June 2007 Form 9, 
and his testimony before the Board in December 2007, where he 
addressed the impact of his disabilities on daily life.

The right ankle disability and inguinal hernia repair are not 
rated on the basis of specific measurements or test results.


Additionally, the VCAA letters provided notice on the fourth 
element of Vazquez-Flores notice by providing examples of 
evidence the veteran could submit or ask VA to assist in 
obtaining.

There was a timing deficiency with regard to the November 
2006 letter, in that it was issued after the initial 
adjudication of the claim.  The timing deficiency was cured 
by the readjudication of the claims in the statement of the 
case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service medical records, records from various 
federal agencies, and private medical records.  In this 
regard, the Board notes that during his December 2007 
hearing, the veteran testified that he had undergone a 
potentially relevant recent physical conducted by his private 
physician and that he would obtain records of the evaluation 
and submit it to the Board with an accompanying waiver of RO 
consideration.  No record of such treatment has been 
received.  The veteran has not authorized VA to obtain these 
records.  VA is only required to obtain records for which 
necessary authorizations have been submitted.  38 C.F.R. 
§ 3.159(c)(1)(ii) (2007).  There are no other identified 
records that are not part of the claims folder.  
Additionally, the veteran has been provided several proper VA 
examinations in response to his claims. 

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

II.  General Legal Criteria

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2007).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned. 
38 C.F.R. § 4.7 (2007).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment. The Court 
has instructed that in applying these regulations VA should 
obtain examinations in which the examiner determined whether 
the disability was manifested by weakened movement, excess 
fatigability, incoordination, or pain. Such inquiry is not to 
be limited to muscles or nerves. These determinations are, if 
feasible, to be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, incoordination, or pain. DeLuca v. 
Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 
Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

III. Right Ankle

Legal Criteria

Moderate limitation of motion under Diagnostic Code 5271 
warrants a 10 percent disability evaluation.  A 20 percent 
rating is warranted for marked limitation of motion of an 
ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  

A 30 percent rating is warranted for ankylosis of the ankle 
in plantar flexion between 30 and 40 degrees, or ankylosis in 
dorsiflexion between 0 and 10 degrees.  A 40 percent rating 
requires ankylosis in plantar flexion at more than 40 
degrees, or in dorsiflexion at more than 10 degrees or with 
abduction, adduction, inversion or eversion deformity.  
38 C.F.R. § 4.71a, Diagnostic Code 5270.

Normal ranges of ankle motions are 0 to 20 degrees for 
dorsiflexion and 0 to 45 degrees for plantar flexion.  38 
C.F.R. § 4.71, Plate II (2007).  

Factual Background

Service connection for a right chronic ankle sprain was 
granted in a June 2005 rating decision.  A 10 percent 
evaluation was assigned, effective June 28, 2005.  The 
veteran's current claim for an increased rating was received 
in February 2006.  

In May 2005, the veteran was afforded a VA examination of his 
right ankle.  He stated that his ankle had never returned to 
normal following his in-service injury, and that he was 
unable to run or participate in the same recreational 
activities.  Standing for prolonged periods caused some 
degree of swelling.  He complained of minimal pain and was 
aware of tenderness to pressure over the anterior aspect.  X-
rays were again declined.  

Examination of the right ankle showed some slight swelling 
when compared to the left ankle.  There was mild planel 
valgus of the right foot with depression of the longitudinal 
arch.  The examiner also noted some protuberance and bulging 
of the medial and lateral malleoli when compared to the left.  
There was no gross instability.  

The veteran did have tenderness and soft tissue thickening in 
the interval between the tibia and fibula on the anterior 
aspect of the tibiotalar joint that was consistent with a 
soft tissue injury.  Range of motion measurements, with three 
repetitions, were conducted with dorsiflexion to 0 degrees, 
plantar flexion to 35 degrees on the second repetition, and 
20 degrees of inversion and eversion.  The examiner found 
that the most impressive aspect of the examination was the 
veteran's swelling and tenderness with moderate decrease in 
motion both actively and passively.  The diagnoses were 
chronic musculoligamentous sprain of the right ankle and 
injury to the tibiofibular syndesmosis.  

The veteran underwent another VA examination of his ankle 
several days later, also in May 2005.  He reported having 
occasional swelling of his ankle without serious pain, 
especially when performing heavy lifting or with extensive 
running or walking.  Examination of the right ankle was 
negative, with no swelling.  Range of motion was completely 
normal with dorsiflexion to 20 degrees, plantar flexion to 40 
degrees, inversion to 30 degrees, and eversion to 20 degrees.  
There was no pain with forced movement.  The veteran refused 
to undergo X-rays as X-rays at the time of his initial ankle 
injury in 2001 were negative.  

In April 2006, the veteran was provided his most recent VA 
examination of his right ankle.  He denied functional 
impairments on walking or standing.  He reported pain, but no 
giving way or instability.  

Upon physical examination, the veteran's gait was noted to be 
normal.  Dorsiflexion was to 25 degrees, with plantar flexion 
to 40 degrees.  There was no additional limitation of motion 
upon repetitive use and no pain.  Weakness of the right ankle 
was noted, but there was no varus or valgus angulation of the 
os calcis in relation to the long axis of the tibia.  X-rays 
were normal.  

The diagnosis was right ankle weakness due to chronic ankle 
sprain and Achilles tendonitis.  The examiner concluded that 
there were significant effects on the veteran's employment 
activities and mild effects on his daily activities.  


Analysis

The veteran's right ankle is rated as 10 percent disabling 
under Diagnostic Code 5271 for moderate limitation of motion.  

The Board notes that the medical evidence of record clearly 
establishes that the veteran's right ankle is not ankylosed.  
The veteran retains useful motion of his right ankle, and 
therefore Diagnostic Code 5270 for ankle ankylosis is not for 
application.

With respect to range of motion, the most limited motion was 
noted on the first examination in May 2005.  At that time, 
plantar flexion was to 35 degrees and dorsiflexion was to 0 
degrees with no pain.  The examiner concluded that the 
veteran experienced moderate limitation of motion of his 
right ankle.  In addition, there have been no findings of 
additional loss of range of motion upon repetitive testing.  
Flare-ups have not been documented.  The evidence is, 
therefore against a finding that there is additional 
limitation of motion due to functional impairment.  38 C.F.R. 
§§ 4.40, 4.45, 4.59.

While the veteran testified at his December 2007 hearing that 
his ankle would give out, instability testing has been 
consistently negative.  Therefore, the Board finds that the 
limitation of motion of the veteran's right ankle more nearly 
approximates moderate than marked.  Accordingly, an increased 
rating is not warranted under Diagnostic Code 5271 for 
limitation of motion at any time during the claims period.

Other diagnostic codes pertaining to the ankle do not provide 
for an evaluation in excess of 10 percent unless there is 
ankylosis or marked malunion of the os calcis.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5270, 5272, 5273 (2007).  Ankylosis 
is "immobility and consolidation of a joint due to disease, 
injury, or surgical procedure."  Colayong v. West, 12 Vet 
App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL 
DICTIONALRY (28TH Ed. 1994) at 86.).  

As just discussed the veteran retains significant ankle 
motion.  Hence, he is not entitled to an increased rating on 
the basis of ankylosis.  X-ray examinations have shown no 
abnormality.  These findings weigh against a finding that 
there is malunion of the os calcis.

The preponderance of the evidence is against an increased 
schedular rating.  Reasonable doubt does not arise and an 
increased schedular rating is denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.7, 4.21.  



IV.  Residuals of Left Inguinal Hernia Repair

Legal Criteria

The veteran's hernia repair is evaluated under the rating 
code for inguinal hernias. Small, postoperative recurrent, or 
unoperated irremediable, not well supported by truss, or not 
readily reducible inguinal hernia is evaluated as 30 percent 
disabling. An inguinal hernia that is postoperative 
recurrent, readily reducible and well supported by a truss or 
belt is 10 percent disabling.  A hernia that has not been 
operated, but is remediable, or a hernia that is small, 
reducible, or without true hernia protrusion is evaluated as 
noncompensably disabling. 10 percent is added for bilateral 
involvement, provided the second hernia is compensable.  This 
means that the more severely disabling hernia is to be 
evaluated, and 10 percent, only, added for the second hernia, 
if the latter is of compensable degree.  38 C.F.R. § 4.114, 
Code 7338.

A 10 percent evaluation is authorized for superficial scars 
that are painful on examination.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2007).

Factual Background

Service connection for residuals of inguinal hernia repair 
was granted in a June 2005 rating decision.  A noncompensable 
evaluation was assigned, effective November 12, 2004.  

The veteran was provided a VA examination of his residuals of 
a hernia repair in May 2005.  He reported experiencing left 
lower quadrant discomfort and reduced ability to perform 
sports and physical activities.  He also complained of 
discomfort from his scar.  Upon examination, a well-healed, 
left lower quadrant scar with generalized tenderness was 
noted.  There was no hernia on the present examination.  The 
diagnosis was left inguinal hernia repair in 2004 with 
residual discomfort and limitation of physical activity.  

Another VA examination was provided to the veterans several 
days later, also in May 2005.  He reported having localized 
tenderness in the scar at the site of the operation with no 
swelling of the testicle or unusual or severe pain or 
discomfort.  Upon physical examination, there was no swelling 
at the site of the operation and a well-healed three inch 
scar was noted.  There was no local tenderness and the left 
testicle was normal.  There was no evidence of recurrence of 
the hernia.  The examiner concluded that the examination was 
completely negative for findings.  

The veteran's most recent VA examination was conducted in 
April 2006.  He reported experiencing pain in the area of his 
operation and scar and discomfort when carrying heavy 
objects.  He stated that he worked for the Massachusetts 
Highway Department as an inspector of road construction.  He 
is sometimes required to carry 80 lbs. worth of dirt samples 
that cause pain.  Examination of the gastrointestinal system 
revealed soft abdomen with normal bowel sounds and no 
tenderness.  A 2 inch well-healed scar was noted in the lower 
inguinal area.  The scar was somewhat keloid in formation 
with no tenderness to light touch.  

Analysis

While the veteran testified that he has discomfort and 
weakness in the inguinal walls due to his hernia repair, a 
compensable rating under Diagnostic Code 7338 requires a 
recurrent inguinal hernia that is readily reduceable and well 
supported by a truss or belt.  Weakness without hernia 
recurrence does not meet these criteria.  The record is 
negative for evidence of the recurrence of a hernia and none 
of the VA examiners have noted the presence of a current 
hernia.  

While an increased rating is not warranted for the left 
hernia repair under Diagnostic Code 7338, a separate rating 
is warranted for the veteran's surgical scar.  The medical 
evidence of record shows that the veteran currently has a two 
to three inch scar on his left lower quadrant.  Upon VA 
examination in May 2005, the scar was noted to be generally 
tender.  A 10 percent rating is provided for superficial 
scars that are painful on examination.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2007).  This symptomatology is separate 
and distinct from that contemplated by under Diagnostic Code 
7338.  Cf. 38 C.F.R. § 4.14 (2007) (VA policy is to avoid 
rating the same manifestations of service connected 
disabilities under different codes); see Esteban v. Brown, 6 
Vet App 259 (1994) (VA is permitted to rate totally separate 
manifestations of the same disability under separate codes).  
Therefore, a separate 10 percent rating for the left lower 
quadrant scar is warranted. 

The rating schedule does not provide for an evaluation in 
excess of 10 percent for the scar unless it is deep or causes 
limitation of motion and cover at least 12 square inches.  
38 C.F.R. § 4.118, Diagnostic Code 7801 (2007).  There is no 
allegation or evidence that the scar is deep or causes 
limitation of motion.  It therefore does not approximate the 
criteria for an evaluation in excess of 10 percent.

The Board has considered reasonable doubt and all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4.   Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  The Board has found no 
section that provides a basis upon which to assign higher 
disability evaluations.  


Extraschedular

The rating schedule will generally be considered adequate to 
rate service connected disabilities.  38 C.F.R. § 3.321(a) 
(2007).  Under the provisions of 38 C.F.R. § 3.321(b), in 
exceptional cases an extraschedular evaluation can be 
provided in the interest of justice.  The governing norm in 
such a case is that the case presents such an unusual or 
exceptional disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impracical the application of 
regular schedular standards.  

In this case the veteran's disabilities have not required any 
periods of hospitalization.  The veteran is reportedly 
working, and the there have been no reports that the 
disabilities have interfered with that work.  Accordingly, 
referral for consideration of an extraschedular rating is not 
warranted.



ORDER

Entitlement to a rating in excess of 10 percent for chronic 
right ankle sprain is denied.

Entitlement to a compensable rating for residuals of left 
inguinal hernia repair is denied.

Entitlement to a separate 10 percent disability rating for a 
scar of the veteran's left lower quadrant, as a residual of 
the left inguinal hernia repair, is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


